Exhibit D to the Trust for Advised Portfolios Custody Agreement – Fees at January, 2014 Name of Series Date Added Ziegler Strategic Income Fund on or after January 1, 2014 Annual Fee Based Upon Market Value Per Fund* basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees § $– Book entry DTC transaction/Federal Reserve transaction/principal paydown § $–Repo agreement/reverse repurchase agreement/time deposit/CD or other non- depository transaction § $– Option/SWAPS/future contract written, exercised or expired § $– Mutual fund trade/Fed wire/margin variation Fed wire § $ – Physical transaction § $– Check disbursement (waived if U.S. Bancorp is Administrator) § $– Segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit D. Ziegler Capital Management, LLC By: /s/ Margaret M. Baer Printed Name: Margaret M. Baer Title:Chief Administrative Officer and Chief Operations Officer Date:12/31/13 1 Exhibit D (continued) to the Trust for Advised Portfolios Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at January, 2014 COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Argentina All $ Estonia All $ Australia All $ Euromarkets** All $ Austria All $ Finland All $ Bahrain All $ France All $ Bangladesh All $ Germany All $ Belgium All $ Ghana All $ Bermuda All $ Greece All $ Botswana All $ Hong Kong All $ Brazil All $ Hungary All $ Bulgaria All $ Iceland All $ Canada All $ India All $ Cayman Islands* All $ Indonesia All $ Channel Islands* All $ Ireland All $ Chile All $ Israel All $ China“A” Shares All $ Italy All $ China “B” Shares All $ Jamaica* All $ Columbia All $ Japan All $ Costa Rica All $ Jordan All $ Croatia All $ Kazakhstan All $ Cyprus* All $ Kenya All $ Czech Republic All $ Latvia Equities $ Denmark All $ Latvia Bonds $ Ecuador All $ Lebanon All $ Egypt All $ Lithuania All $ COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Luxembourg All $ Slovak Republic All $ Malaysia All $ Slovenia All $ Malta All $ South Africa All $ Mauritius All $ South Korea All $ Mexico All $ Spain All $ Morocco All $ Sri Lanka All $ Namibia All $ Swaziland All $ Netherlands All $ Sweden All $ New Zealand All $ Switzerland All $ Nigeria All $ Taiwan All $ Norway All $ Thailand All $ Oman All $ Trinidad & Tobago* All $ Pakistan All $ Tunisia All $ Palestinian Autonomous Area* All $ Turkey All $ Peru All $ UAE All $ Philippines All $ United Kingdom All $ Poland All $ Ukraine All $ Portugal All $ Uruguay All $ Qatar All $ Venezuela All $ Romania All $ Vietnam* All $ Russia Equities $ Zambia All $ Russia MINFINs $ Serbia* All $ Singapore All 2 *Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. **Tiered by market value $ billion and <$ billion: bps; >$ billion: bps Base Fee - A monthly charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $ § 26-50 foreign securities: $ § Over 50 foreign securities: $ § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees.
